ORIGINAL                                          08/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0651


                                        DA 21-0651
                                                                       FkLLJ
PETER GRIGG,                                                            AUG 2 3 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
             Plaintiff and Appellant,                                 State of Montana



      v.                                                             ORDER

ANDY COIL,

             Defendant and Appellee.


      On August 3, 2022, Appellant Peter Grigg filed a Petition for Rehearing with this
Court. On August 18, 2022, Appellee Andy Coil filed a Response Brief in Opposition to
Grigg's Petition for Rehearing. After due consideration,
      IT IS HEREBY ORDERED that the Petition for Rehearing is DENIED.
      The Clerk is directi    to provide a copy of this Order to all counsel of record.
      DATED this e-3         day of August, 2022.



                                                                Chief Justice




                                                      (2.4/..
                                                        14, ,e,
                                                    5              Justices